 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 70 
In the House of Representatives, U. S.,

May 19, 2009
 
RESOLUTION 
Congratulating Anthony Kevin Tony Dungy for his accomplishments as a coach, father, and exemplary member of his community. 
 
 
Whereas Tony Dungy attended the University of Minnesota and became the school's leader in completions, touchdown passes and passing yards; 
Whereas Tony Dungy received two Most Valuable Player awards from the University of Minnesota; 
Whereas Tony Dungy continued his football career in the NFL and became a Super Bowl Champion with the Pittsburgh Steelers in 1978; 
Whereas Tony Dungy, at the age of 25, became the youngest assistant coach, and at the age of 28, became the youngest defensive coordinator in NFL history; 
Whereas Tony Dungy, in 1997, helped lead the Tampa Bay Buccaneers to their first winning season since 1982; 
Whereas Tony Dungy was the first African-American head coach to win the Super Bowl by leading the Indianapolis Colts over the Chicago Bears in 2007; 
Whereas Tony Dungy is the first NFL head coach to defeat all 32 NFL teams; 
Whereas Tony Dungy has been a remarkable and upstanding member of the communities of which he has been a part; 
Whereas Tony Dungy has been an advocate for the Christian faith and a mentor for American youth; 
Whereas Tony Dungy has acted as a public speaker for the Fellowship of Christian Athletes and Athletes in Action; 
Whereas Tony Dungy started Mentors for Life, a mentoring program for young people and provided participants with tickets to Buccaneers' games; 
Whereas Tony Dungy has supported numerous charitable programs and community service organizations and remains actively involved in his communities in Tampa and Indianapolis; 
Whereas Tony Dungy was appointed by President George W. Bush to the President's Council on Service and Civil Participation in August of 2007; and 
Whereas Tony Dungy wrote a memoir which reached No. 1 on the hardcover nonfiction section of the New York Times Best Seller list on August 5, 2007, and again on September 9, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Tony Dungy on his successful playing and coaching career and historic coaching accomplishments; and 
(2)commends Tony Dungy for his compassion, integrity, and commitment to his faith, family, and community. 
 
Lorraine C. Miller,Clerk.
